 



Exhibit 10.14
LEVI STRAUSS & CO.
EXECUTIVE SEVERANCE PLAN
(Effective May 1, 2004)

 



--------------------------------------------------------------------------------



 



LEVI STRAUSS & CO.
EXECUTIVE SEVERANCE PLAN
     Introduction. Levi Strauss & Co. (the “Company”) established the Senior
Executive Severance Plan (the “Plan”) effective as of August 1, 2000. The Plan
is hereby restated effective May 1, 2004. Effective May 1, 2004, the Plan is
named the “Executive Severance Plan”. The purpose of the Plan is to recognize
the past service of Executives whose employment is involuntarily terminated as
set forth herein by providing Severance Payments. The Plan is an unfunded
deferred compensation plan for a select group of management or highly
compensated employees that is intended to qualify for the exemptions provided in
section 201, 301 and 401 of ERISA and for the alternative reporting method
provided in DOL Reg. §2520.104-23. This Plan supercedes all prior policies and
practices of the Company with respect to severance or separation pay for
Executives whose employment is involuntarily terminated after April 30, 2004.
This Plan is the only severance program for such Executives.
     1. Definitions.
          1.1. “Company” means Levi Strauss & Co.
          1.2. “Compensation” means an Executive’s regular base salary on his or
her Termination Date.
          1.3. “Comparable Position” means any job that has no impact on base
salary. To be a “Comparable Position” the different job must be performed at the
same or geographically proximate work site with the same or comparable work
schedule, as determined in the sole discretion of the Plan Administrator.
          1.4. “Employee” means a common-law employee of the Company on the Home
Office Payroll, including an employee classified by the Company as a U.S.
expatriate employee, who is not subject to the overtime provisions of the Fair
Labor Standards Act, and who is paid through the Company’s regular payroll
system, and who has not signed an agreement that he or she is not entitled to
benefits from the Company.
          1.5. “ERISA” means the Employee Retirement Income Security Act of
1974, as amended.
          1.6. “Executive” means an Employee whose position is classified under
Executive Band or Leader Band in the Company’s World-Wide Compensation Plan.
          1.7. “General Release Agreement” means a legally binding document in
which an Employee waives any and all claims against the Company related to his
or her employment or separation from employment. Whether or not an Employee
chooses to sign the General Release Agreement is completely at his or her
discretion.
          1.8. “Plan” means the Levi Strauss & Co. Executive Severance Plan, as
set forth in this instrument and as hereafter amended.

 



--------------------------------------------------------------------------------



 



          1.9. “Severance Payment(s)” or “Severance Pay” means the payments to
an eligible Executive pursuant to Section 3 on account of the termination of his
or her employment with the Company.
          1.10. “Termination Date” means the last day upon which an Executive is
actively employed with the Company.
          1.11. “Year of Service” means a twelve-month period of employment
beginning on the later of the Executive’s date of hire or most recent date of
rehire. Years of Service are calculated in full twelve month periods with no
credit for partial years.
     2. Eligibility for Severance Payments.
          2.1. General Eligibility. Except as otherwise provided in the Plan, an
Executive is entitled to a Severance Payment under the Plan only if his or her
employment with the Company is involuntarily terminated by action of the Company
after April 30, 2004, on account of a reduction in force, layoff, position
elimination, or because the Company has determined, in its sole discretion, that
his or her services are no longer required.
          2.2. Exclusions. An Executive is not eligible for a Severance Payment
if he or she:
          (a) Voluntarily resigns before his or her last day of active
employment as designated by the Company, even if he or she received advance
notice of his or her involuntary termination;
          (b) Is terminated because of failure to return from an approved leave
of absence;
          (c) Resigns or is involuntarily terminated because the Company has
determined that he or she violated any policy, procedure or rule of the Company,
engaged in dishonest or wrongful conduct, committed any crime or performed his
or her duties in an unacceptable manner;
          (d) Resigns or is terminated after declining to accept an offer of a
Comparable Position with the Company;
          (e) Has an individual written agreement with the Company that provides
for any form of severance, separation, or special retirement program.
          2.3. Certain Corporate Transactions. Unless, and only to the extent
expressly authorized by the Company or set forth in this Plan, no Severance
Payment is payable under the Plan to an Employee in the event of the sale or
other disposition of the Company, any affiliate or any assets or stock of
either, if the Employee (i) continues to be employed by the Company, its
successor or an affiliate on or after the date of such sale or other
disposition, (ii) is offered a Comparable Position with the acquiring entity or
any of

2



--------------------------------------------------------------------------------



 



its affiliates, or (iii) is offered a Comparable Position with an entity that
was an affiliate of the Company immediately prior to the sale or other
disposition.
     3. Amount and Form of Severance Payments.
     3.1. Payment Amount. An eligible Executive shall be entitled to receive the
following Severance Payments:
          (a) Severance Pay: Subject to Section 3.2, except as otherwise
provided in this Plan, an eligible Executive will continue to receive his or her
base salary for a period of two (2) weeks beginning on the date he or she is
notified that his or her employment is terminated. If the Company requests, the
eligible Executive will remain in his or her position during this two (2) week
period.
          (b) Enhanced Severance Pay: In exchange for providing the Company a
valid General Release Agreement in accordance with Section 3.5, in a form
acceptable to the Company, in addition to payments under Section 3.1(a), and
subject to Section 3.2, following the Termination Date, an eligible Executive
will receive Enhanced Severance Pay at the level of the Executive’s Compensation
as of the Termination Date paid in installments on the normal Company payroll
schedule. The Enhanced Severance Pay has two components as follows:
               (i) Base Pay. The eligible Executive is entitled to an amount of
the Enhanced Severance Pay determined under the following schedule:

     
Select Senior Executives in Executive Band. See Appendix A
  104 weeks of Compensation
 
   
Executive Band and whose annual base salary Market Reference Point (MRP) is
$300,000.00 or greater
  52 weeks of Compensation
 
   
Executive Band and whose annual base salary Market Reference Point (MRP) is less
than $300,000.00
  26 weeks of Compensation, plus two weeks of Compensation for each Year of
Service in excess of five (5) years, to a maximum combined total of 52 weeks of
Compensation.
 
   
Leader Band
  26 weeks of Compensation, plus two weeks of Compensation for each Year of
Service in excess of five (5) years, to a maximum combined total of 52 weeks of
Compensation.

3



--------------------------------------------------------------------------------



 



               (ii) AIP Pay. The eligible Executive shall also be entitled to
receive his or her target Annual Incentive Plan (“AIP”) payment for the fiscal
year in which the termination is announced to the Executive. The AIP component
shall be issued through the Company’s normal payroll process immediately
following the Base payments under (i) above. Each payroll installment will be at
the level of his or her Compensation until he or she receives the full AIP
amount.
     3.2. Conditions and Limitations on Severance Payments.
          (a) All Enhanced Severance Pay under Section 3.1(b) is specifically
conditioned upon the Executive’s execution of a General Release Agreement at a
time and in a manner to be determined by the Company. Under no circumstances
will any Enhanced Severance Pay be made to an Executive who elects not to sign a
General Release Agreement.
          (b) An Executive who receives consulting fees from the Company
following his or her Termination Date is not eligible for Severance Payments.
          (c) Severance Payments are in lieu of payments under any other
severance plan, program or arrangement of or with the Company.
          (d) An Executive is not eligible for Severance Payments if the Company
determines that he or she:

  (1)   has solicited any employee or consultant of the Company to leave
employment with the Company to accept employment with any other person, company
or partnership; or     (2)   at any time discloses without the Company’s written
permission any confidential or proprietary information that the Executive has
learned as a result of his or her employment with the Company and was not
previously available in the public domain.

To the extent permitted by law, if the Company determines that the Executive has
engaged in any of these activities, it will immediately cease any unpaid
Severance Payments and it will have the right to seek repayment of any such
payments that have already been made.
     3.3. Form and Timing of Payment.
          (a) Severance Payments shall be made in such form as the Plan
Administrator may determine in its sole and absolute discretion.

4



--------------------------------------------------------------------------------



 



          (b) If an Executive dies before Severance Payments are completed, any
remaining Severance Payments will be made to the Executive’s estate.
          (c) Payment to an Executive of any unpaid Severance Payments will
cease immediately upon his or her re-employment by the Company.
          3.4. Plant Shut-Down or Mass Layoff. If the Executive is laid off or
discharged because of a plant shut-down or mass layoff to which the Worker
Adjustment and Retraining Notice Act of 1988 (“WARN”) applies, Severance
Payments shall not be available, except as provided in this subsection. The
Company shall provide notice of termination of employment, or pay in lieu of
notice, or a combination of notice and pay in lieu of notice in accordance with
the provisions of WARN. The amount of Severance Payments to which the Executive
is entitled under the Plan shall be determined by subtracting the number of
days’ pay in lieu of notice he or she receives pursuant to WARN from the amount
of Severance Payments to which he or she would be otherwise entitled under this
Section 3. If the pay in lieu of notice under WARN exceeds that Severance
Payment amount the Executive will be entitled to no Severance Payments under
this Plan.
          3.5. General Release Agreement. The applicable General Release
Agreement shall be furnished to an eligible Executive along with a written
explanation regarding that General Release Agreement. It is completely within
the eligible Executive’s own discretion as to whether he or she elects to sign
the applicable General Release Agreement. An eligible Executive is encouraged to
review the applicable General Release Agreement with his or her personal
attorney at his or her own expense, if he or she so desires.
     In order to receive Enhanced Severance Pay under Section 3.1(b), an
eligible Executive must sign, date and return the applicable General Release
Agreement to the Company within forty-five (45) days from the date he or she
receives the applicable General Release Agreement or as of the date such
Executive separates from employment with the Company and is no longer on the
Company payroll, whichever is later. If an eligible Executive elects to sign the
applicable General Release Agreement, he or she then has seven (7) days from the
date of such signing to revoke the signed General Release Agreement. Any such
revocation must be in writing and must be received by the Company or its
designee within the seven (7) day revocation period. If an eligible Executive
elects to revoke his or her signed General Release Agreement, such Executive
shall not receive any Enhanced Severance Pay.
     4. Other Benefits. An eligible Executive who receives a Severance Payment
will also receive the following benefits:
          (a) If an Executive and/or his or her covered dependents elect(s) to
receive medical coverage continuation through Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”), the Company will pay the same

5



--------------------------------------------------------------------------------



 



percentage of the monthly cost of his or her COBRA medical coverage as it paid
for Executive’s medical coverage during his or her active employment for the
duration of the Executive’s severance payment period under Section 3.1 above, up
to a maximum coverage period of 18 months.
During the Company-subsidized COBRA coverage period, Executive will be
responsible for payment of the remainder of the cost of his or her COBRA medical
coverage and for the full cost of any dental or vision coverage elected by the
Executive. All periods of Company-subsidized coverage are counted toward the
18-month COBRA entitlement. After the Company-subsidized coverage period ends,
the Executive will be responsible for payment of his or her entire COBRA
premium. Continuation of COBRA coverage will not extend beyond the date on which
a terminated Executive becomes eligible for coverage under another group health
plan unless the new plan has a pre-existing condition limitation or the
Executive is entitled to Medicare.
          (b) The Company will pay the cost of premiums under its standard basic
life insurance program of $10,000 for the same duration that it subsidizes the
COBRA coverage in subsection (a) above.
          (c) If an Executive retires and becomes covered by Company retiree
health benefits, the Company will subsidize retiree medical coverage for the
same duration that it subsidizes the COBRA coverage set forth in subsection
(a) above.
          (d) The Company will provide Executive with career counseling and
transition services as selected by the Company.
          (e) If Executive has been employed by the Company at least one fiscal
quarter in the fiscal year of such Executive’s Termination Date, the Executive
shall be entitled to a payment under the AIP for that fiscal year based on the
Executive’s actual performance during such fiscal year, pro-rated to reflect the
portion of the fiscal year actually worked by the Executive
     5. Withholding. The Company will withhold from all Severance Payments all
required federal, state, local and other taxes and any other payroll deductions
required.
     6. Administration. The Company has the sole and unlimited discretion to
interpret the terms of the Plan and to make all determinations about eligibility
and payment of benefits. All decisions of the Company, any action taken by the
Company with respect to the Plan and within the powers granted to the Company
under the Plan, and any interpretation by the Company of any term or condition
of the Plan, are conclusive and binding on all persons, and will be given the
maximum possible deference allowed by law. The Company may delegate and
reallocate any authority and responsibility with respect to the Plan.
     7. Amendment or Termination. The Company reserves the right, in its sole
and unlimited discretion, to amend or terminate the Plan at any time by action
of the

6



--------------------------------------------------------------------------------



 



Company’s Chief Executive Officer, or his or her designee, without prior notice
to any Executive.
     8. Claims Procedure. Any person who believes he or she is entitled to any
payment under the Plan may submit a claim in writing to the Company. Any such
claim should be sent to the Health & Welfare Plans Administrative Committee, c/o
Levi Strauss & Co., P.O. Box 7215, San Francisco, CA 94120, Attention: Greg
Holmes. If the claim is denied (either in full or in part), the claimant will be
provided a written notice explaining the specific reasons for the denial and
referring to the provisions of the Plan on which the denial is based. The notice
will describe any additional information needed to support the claim. The denial
notice will be provided within 90 days after the claim is received. If special
circumstances require an extension of time (up to 90 days), written notice of
the extension will be given within the initial 90-day period.
     9. Appeal Procedure. If a claimant’s claim is denied, the claimant may
apply in writing to the Company for a review of the decision denying the claim.
The claimant then has the right to review pertinent documents and to submit
issues and comments in writing. The Company will provide written notice of its
decision on review within 60 days after it receives a review request. If
additional time (up to 60 days) is needed to review the request, the claimant
will be given written notice of the reason for the delay.
     10. Source of Payments. All Severance Payments will be paid in cash from
the general funds of the Company; no separate fund will be established under the
Plan; and the Plan will have no assets. Any right of any person to receive any
payment under the Plan will be no greater than the right of any other unsecured
creditor of the Company.
     11. Inalienability. In no event may any Executive sell, transfer,
anticipate, assign or otherwise dispose of any right or interest under the Plan.
At no time will any such right or interest be subject to the claims of creditors
nor liable to attachment, execution or other legal process.
     12. Recovery of Payments Made by Mistake. An eligible Executive shall be
required to return to the Company any Severance Payment, or portion thereof,
made by a mistake of fact or law.
     13. No Enlargement of Employment Rights. Neither the establishment or
maintenance of the Plan, the payment of any amount by the Company nor any action
of the Company shall confer upon any individual any right to be continued as an
Employee nor any right or interest in the Plan other than as provided in the
Plan. Other than an Employee who has a written agreement to the contrary signed
by the President, Chief Executive Officer or a Senior Vice President of the
Company, every Employee is an employee-at-will whose employment with the Company
may be terminated by the Company or the Employee at any time with or without
cause and with no notice.
     14. Applicable Law. The provisions of the Plan will be construed,
administered and enforced in accordance with ERISA and, to the extent
applicable, the laws of the State of California.

7



--------------------------------------------------------------------------------



 



     15. Severability. If any provision of the Plan is held invalid or
unenforceable, its invalidity or unenforceability will not affect any other
provision of the Plan, and the Plan will be construed and enforced as if such
provision had not been included.
     16. Execution.
     IN WITNESS WHEREOF, Levi Strauss & Co., by its duly authorized officer, has
executed the Plan on the date indicated below.

                  LEVI STRAUSS & CO.    
 
           
 
  By:        
 
           
 
  Its:        
 
           
 
  Dated:        
 
           

8



--------------------------------------------------------------------------------



 



LEVI STRAUSS & CO.
EXECUTIVE SEVERANCE PLAN
GENERAL RELEASE AGREEMENT
To receive Enhanced Severance Pay under the Levi Strauss & Co. Executive Plan
(the “Plan”), you must agree to and sign this General Release Agreement.
You and Levi Strauss & Co. (“LS&CO.”) hereby agree as follows:

1.   If you sign this General Release Agreement, you will receive the Enhanced
Severance Pay under the Plan for which you are eligible, as set forth in the
terms of the Plan.   2.   In consideration for the Enhanced Severance Pay under
the Plan, you, on your own behalf and on behalf of your heirs, executors,
administrators, attorneys and assigns, hereby unconditionally and irrevocably
release, waive and forever discharge LS&CO. and its predecessors, successors,
assigns, subsidiaries, related entities, officers, directors, voting trustees,
shareholders, employees, agents, attorneys and insurers (collectively referred
to as the “Company”) from all causes of action, claims and damages, including
attorneys’ fees, whether known or unknown, foreseen or unforeseen, presently
asserted or otherwise, which have or could have arisen to date out of or related
to your employment, or from your termination of employment and/or your
retirement.       The released claims include, but are not limited to, any
claims or entitlement to salary, bonuses, incentives or other payments, benefits
or damages arising under any federal law (including but not limited to, Title
VII of the Civil Rights Act of 1964, as amended by the Civil Rights Act of 1991,
the Age Discrimination in Employment Act, the Americans with Disabilities Act,
Executive Order 11246, and the Family and Medical Leave Act); any claim arising
under state or local ordinances or regulations (including but not limited to,
the California Fair Employment & Housing Act or the California Labor Code); and
any claim arising under any common law principle or public policy, including all
suits in tort or contract.       You also waive, release and promise never to
assert any rights and benefits afforded by Section 1542 of the California Civil
Code and any similar law of any state or territory of the United States and do
so understanding and acknowledging the significance and consequences of such
specific waiver of said provisions of law. Section 1542 of the California Civil
Code states as follows:

“A General Release does not extend to claims which the Creditor does not know or
suspect to exist in his favor at the time of executing the General Release,
which, if known to him must have materially affected his settlement with the
Debtor.”

9



--------------------------------------------------------------------------------



 



    You represent that you have not assigned or otherwise transferred any
interest in any claim that is the subject of this General Release Agreement.    
  By signing this General Release Agreement, you understand that you are not
waiving any other claims or rights which cannot be waived by law, including the
right to file an administrative charge or participating in an investigation
conducted by the Equal Employment Opportunities Commission (“EEOC”) and any
claims which you may make under state workers’ compensation or unemployment laws
(excluding any claims of discrimination or retaliation on the basis of workers’
compensation status), and/or any claims which by law you cannot waive.   3.   In
the event that you breach any of your obligations under this General Release
Agreement or attempt to rescind this General Release Agreement, LS&CO. will be
entitled to recover the full amount of the Enhanced Severance Pay under the
Plan, to obtain all other relief provided by law or equity, and to recover court
costs and reasonable attorneys’ fees, including expert witness fees, incurred in
any such proceeding.   4.   You have forty-five (45) days to consider whether to
accept this General Release Agreement, although you may accept it at any time
within those forty-five (45) days.       You are advised to consult an attorney
before signing the General Release Agreement. To accept the General Release
Agreement, you must sign it on or after your separation date, but before the
forty-five (45) day period has expired, and return it to LS&CO.       You may
revoke your acceptance of the General Release Agreement within seven (7) days
from the date you accepted it. To revoke, you must send a written statement of
revocation by registered mail, return receipt requested, to Greg Holmes, Vice
President of Compensation, 1155 Battery Street, San Francisco, CA 94111.      
If you sign this General Release Agreement and do not revoke your acceptance,
you will receive the severance benefits under the Plan, as set forth in the
terms of the Plan.   5.   You acknowledge that the severance benefits under the
Plan are in addition to anything to which you are otherwise entitled.   6.   You
acknowledge that you have been informed in writing of the following information:

  a.   the eligibility requirements for the Plan;     b.   the job titles and
ages of all employees who are eligible for the Plan; and

10



--------------------------------------------------------------------------------



 



  c.   the ages of all employees who are not eligible for the Plan.

7.   You acknowledge and agree that no representations have been made to you
outside this General Release Agreement to induce you to enter into this General
Release Agreement.   8.   The provisions of this General Release Agreement are
contractual and severable. If any part of this General Release Agreement is at
any time held invalid, that part will remain in effect to the extent allowed by
law and all other provisions shall remain in full force and effect.   9.   This
General Release Agreement, together with the Older Workers Benefit Protective
Act Disclosures, constitute a single, integrated written contract expressing the
entire agreement between you and LS&CO. There is no other agreement, written or
oral, express or implied, between you and LS&CO. with respect to the subject
matter of this General Release Agreement. This General Release Agreement may be
modified only in writing signed by you and LS&CO.   10.   You acknowledge that
you have been given the opportunity to consult with counsel of your own choosing
and that you have carefully considered the terms of the General Release
Agreement, understand its terms, and have voluntarily signed this General
Release Agreement.   11.   This General Release Agreement is governed by and
construed in accordance with the laws of the State of California.

                 
Date:
      Employee Name:        
 
               
 
               (Please print clearly)    

Employee Signature:                                         
Please return to:
[Insert name and address]

11